Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Gleitz on 22 February 2021.

The application has been amended as follows: 

Claim 1: (Currently Amended) 
An isolated bus inverter system comprising: 
a plurality of inverter circuits including a switching array and each inverter circuit of the plurality of inverter circuits configured to provide a respective alternating current (AC) phase signal of a polyphase AC signal to an output, wherein each of the plurality of inverter circuits is connected to a respective energy source supplying a direct current (DC) signal via a respective DC bus, wherein each respective energy source and DC bus of the plurality of inverter circuits is isolated on respective input sides of the plurality of inverter circuits from the respective energy sources and DC buses of other inverter circuits of the plurality of inverter circuits;
respective energy sources;
a plurality of synchronous rectifier circuits configured to each supply respective DC signals to respective ones of the plurality of inverter circuits; and
an alternator configured to provide AC power to the plurality of synchronous rectifier circuits via respective alternator windings;
wherein the plurality of synchronous rectifier circuits are configured to operate in reverse to drive the respective alternator windings to transfer power to at least one of the respective DC buses.

Claim 5: (Canceled)

Claim 6: (Canceled)

Claim 7: (Currently Amended)
The isolated bus inverter system of claim [[2]] 1, wherein the respective energy sources each comprise a fuel cell.

Claim 10: (Currently Amended) 
The isolated bus inverter system of claim 9, wherein the set of switches includes a positive switch for connecting the output of the at least one of the plurality of inverter circuits to a positive rail and a negative switch for connecting the output of the at least one of the plurality of inverter circuits to a negative rail.

Claim 11: (Currently Amended) 
The isolated bus inverter system of claim 10, wherein the controller is configured to send instructions to an isolated driver circuit for driving the switch of the set of switches and turning on another switch of the set of switches.

Claim 14: (Canceled)

Claim 15: (Canceled)

Claim 18: (Canceled)

Claim 19: (Canceled)

Claim 20: (Canceled)

Claim 21: (Currently Amended)
An isolated bus inverter system comprising: 
a plurality of inverter circuits including a switching array and each inverter circuit of the plurality of inverter circuits configured to provide a respective alternating current (AC) phase signal of a polyphase AC signal to an output, wherein each of the plurality of inverter circuits is connected to a respective fuel cell supplying a direct current (DC) signal via a respective DC bus, wherein each respective fuel cell and DC bus of the plurality of inverter circuits is isolated on respective input sides of the plurality of inverter circuits from the respective fuel cells and DC buses of other inverter circuits of the plurality of inverter circuits;
a controller configured to generate timing signals for the plurality of inverter circuits to generate the respective AC phase signals for the output based on signals received from the respective fuel cells;
a plurality of synchronous rectifier circuits configured to each supply respective DC signals to respective ones of the plurality of inverter circuits; and
an alternator configured to provide AC power to the plurality of synchronous rectifier circuits via respective alternator windings;
wherein the plurality of synchronous rectifier circuits are configured to operate in reverse to drive the respective alternator windings to transfer power to at least one of the respective DC buses.

Reasons for Allowance
Claims 1, 3, 7-13, 16, 21, as filed 22 December 2020 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious an isolated bus inverter system having combination of features including "a plurality of inverter circuits including a switching array and each inverter circuit of the plurality of inverter circuits configured to provide a respective alternating current (AC) phase signal of a polyphase AC signal to an output, wherein each of the plurality of inverter circuits is connected to a respective energy source supplying a direct current (DC) signal via a respective DC bus, wherein each respective energy source and DC bus of the plurality of inverter circuits is isolated on respective input sides of the plurality of inverter circuits from the respective energy sources and DC buses of other inverter circuits of the plurality of inverter circuits; a controller configured to generate timing signals for the plurality of inverter circuits to generate the respective AC phase signals for the output based on signals received from the respective energy sources; a plurality of synchronous rectifier circuits configured to each supply respective DC signals to respective ones of the plurality of inverter circuits; and an alternator configured to provide AC power to the plurality of synchronous rectifier circuits via respective alternator windings; wherein the plurality of 
Claims 3, 7-13, 16, are allowed for being dependent on claim 1.
Claim 21 recites an isolated bus inverter system having essentially the same features as claim 1, with additional recitation that the respective energy sources are fuel cells, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836